DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The examiner notes several references listed in [4] of the instant specification. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Status
Claims 1, 3, 4, 6, 8-11, 14, 16, 18-20, 22, 23, 25, 27-29, 31 are pending.
Note: The examiner notes that several different claims were submitted on 4/23/20, and that one of the claim sets includes a claim 34, which does not appear to be listed or canceled in the instant claims.
Specification Objections
	The title of the invention is too long and is not necessarily descriptive of the invention. The examiner suggests amending the title to something similar to: “LABORATORY SYSTEM AND METHOD FOR AUTOMATICALLY PROCESSING BIOLOGICAL SAMPLES”
Claim Objections
Claim 20 is objected to because “light” in the last line of the claim uses an upper case “i” and not a lowercase “L”.  Correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “laboratory instrument units...configured to execute processing steps” in lines 4-5 of claim 1, “transport means configured to transport” in line 9 of claim 1, “swivel mounted... by means of an articulated arm” of claim 11, “confirmation means...for providing a feedback” of claim 19, “sensor means” of claim 20, “conveyor means” of claim 23, “means of a laboratory system according to claim 1” of line 2 claim 31, and “means of the control unit” of line 7 claim 31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination, the laboratory instrument units of claim 1are interpreted as any structure that is capable of performing a process.
For purposes of examination, the transport means of claim 1 is interpreted as any structure capable of transporting a container.
For purposes of examination, the means of an articulated arm of claim 11 is interpreted as any a swivel mount with an arm.
For purposes of examination, the confirmation means of claim 19 is interpreted as any part that an operator can provide feedback with, including a computer mouse or keyboard or I/O device on a computer.
For purposes of examination, the sensor means of claim 20 interpreted as a light barrier sensor, a camera, a physical switch sensor, or a contact sensor.
For purposes of examination, the conveyor means of claim 23 is interpreted as any structure that conveys a container.
For purposes of examination, the means of line 2 of claim 31 is interpreted as the system of claim 1.
For purposes of examination, the means of line 7 claim 31 is interpreted as the control unit.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8-11, 14, 16, 18-20, 22, 23, 25, 27-29, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what is attempting to be recited by “being self-contained” in line 2.  It is unclear what boundaries or limits are attempting to be placed on the system by this language.
Regarding “error identification” in line 12 of claim 1, it is unclear what this process is.  What is an error, and how is an error identified?
Regarding the container input-output station of line 16-19 of claim 1, it is unclear how this input-output station is related to the input station and output station of lines 6 and 7.  Is the input-output station separate from the input station and output station or is it somehow the combination of these two stations?  Because similar nomenclature is used and because the same function is listed as a modifier to the “station” then it is unclear if the input-output station interacts with other stations, such as the input station or output station, or if the input-output station operates by itself.
As to lines 25-26 of claim 1, it is unclear if the input-output slot is part of the system or not.  As claimed, the input-output slot is a function of the transition area and is not positively recited as part of the input-output station or system as a whole.  However, it is unclear if applicants are intending for the slot to be part of the system or not.  Additionally, it is unclear how the input-output slot of line 25-26 differs from the input-output station since they are recited as separate structures.
Claims 3, 4, 6, 8-11, 14, 16, 18-20, 22, 23, 25, 27-29, 31 are rejected based on further claim dependency.
Regarding claim 3, it is unclear how the workbench is pivotable.  Does the workbench actually move respect to the housing?  Is there a structure that enables the pivoting to occur?
As to claim 4, it is unclear what “the outside of the housing” is attempting to refer to since it has not been previously recited.
In regards to claim 6, it is unclear what a “multi-part housing component” is attempting to describe.  A multipart housing component is not a clear structure and it is unclear what structure applicants are attempting to encompass.  Similarly, a multi-part workbench is also ambiguous for the same reasons.
In regards to line 5 of claim 8, it is unclear what a “man-machine interface” is describing.  Is the screen just providing a display/interface, or are applicants attempting to claim something different?
With respect to claim 14, it is unclear what “manipulation devices” in line 4 is attempting to describe.  What are manipulation devices to be used by an operator?
As to line 5 of claim 14, it is unclear if the waste bin is in the alternative to the at least one drawer, or if the waste bin is in the alternative to what the drawer is adapted to provide.
As to claim 16, it is unclear if the input-output slot is part of the system or not.  As claimed, the input-output slot is a function of the transition area and is not positively recited as part of the input-output station or system as a whole (see last clause of claim 1).  However, it is unclear if applicants are intending for the slot to be part of the system or not.  Because the input-output slot is not positively recited, it is unclear what further limitations are attempting to be imparted on the system by further defining the slot.
As to claim 18, it is unclear if the input-output slot is part of the system or not.  As claimed, the input-output slot is a function of the transition area and is not positively recited as part of the input-output station or system as a whole (see last clause of claim 1).  However, it is unclear if applicants are intending for the slot to be part of the system or not.  Because the input-output slot is not positively recited, it is unclear what further limitations are attempting to be imparted on the system by further defining the slot.
As to claim 19, it is unclear if the input-output slot is part of the system or not.  As claimed, the input-output slot is a function of the transition area and is not positively recited as part of the input-output station or system as a whole (see last clause of claim 1).  However, it is unclear if applicants are intending for the slot to be part of the system or not.  Because the input-output slot is not positively recited, it is unclear what further limitations are attempting to be imparted on the system by further defining the slot.
As to claim 19, it is unclear what a “possibility” for providing feedback is defining. Is the feedback provided, or is it not provided?
As to claim 20, it is unclear if the input-output slot is part of the system or not.  As claimed, the input-output slot is a function of the transition area and is not positively recited as part of the input-output station or system as a whole (see last clause of claim 1).  However, it is unclear if applicants are intending for the slot to be part of the system or not.  Because the input-output slot is not positively recited, it is unclear what further limitations are attempting to be imparted on the system by further defining the slot.
With respect to the types of sample container of claim 27, it is unclear what applicants are attempting to define.  It is unclear what “type” is intending to convey where these limitations are rendered indefinite (see MPEP 2173.05(b)).
As to clam 28, it is unclear what would make the system analytical as no analysis structure has been recited or required. An instrument unit for processing (claim 1) does not necessarily imply analysis, and if the instrument unit is not for analysis then it is unclear if something additional would be required for an analytical system or not.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 14, 16, 18, 19, 20, 22, 23, 25, 27, 28, 29, and 31 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Robinson et al (US 20100291619; hereinafter “Robinson”).
As to claim 1, Robinson teaches a laboratory system for automatically processing at least one sample container containing a biological sample, the laboratory system being self-contained (Robinson; Fig. 1, 5, 6, 9, [159-164]) and comprising: 
a housing (Robinson; 102 Fig. 1); 
one or more laboratory instrument units provided within the housing and configured to execute processing steps on said biological sample (Robinson teaches various units in the device that perform a process including moving, agitating, locating, and incubating; [160]. Robinson teaches detecting; [208]. Robinson also teaches detectors; [215, 229, 278, 296] 810, 1918/1920, Fig. 9, 31, 35, 41); 
a sample container input station configured to receive said sample container (Robinson; 110, Fig. 1 [160-161]); 
a sample container output station configured to discharge said sample container after processing (Robinson; 130, Fig. 1 [160-161]. Robinson also teaches waste bin; [165]); 
a transport means configured to transport said sample container from the sample container input station to the one or more laboratory instrument units, and further to the sample container output station (Robinson; 650 Figs. 5-6 [165, 178, 204, 209-212]); 
a control unit for carrying out workflow control and error identification of the laboratory system (Robinson teaches a controller to determine errors; [182] Fig. 31), 
the control unit being configured to determine whether said biological sample and/or said sample container is in a condition to be processed by the one or more laboratory instrument units, and to control the transport means based on the determination result (Robinson teaches a controller to determine errors; [182] Fig. 31); 
a sample container input-output station arranged between the sample container input station and the sample container output station and connected with the transport means, the sample container input-output station providing an interface between the inside and the outside of the housing (Robinson teaches input/out as the portion of 120 which allows access between the interior and exterior; Figs. 1-5); and 
a workbench provided on the outside of the housing and in front of the sample container input-output station for an operator to be in the position to manipulate said biological sample and/or said sample container determined by the control unit as not in the condition to be processed by the one or more laboratory instrument units (Robinson teaches the workbench as the region of space encompassing 162, 172, and 180; Figs. 1-5); 
wherein the sample container input-output station comprises a transition area for providing at least one sample container from the inside of the laboratory system to an input-output slot (Robinson teaches the region of 120 that allows access between the interior and exterior. The slot has not been positively recited, but Robinson does teach a slot; Figs. 1-5).
Note: The instant Claims contain a large amount of functional language (ex: “for...”, “configured to…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 3, Robinson teaches the laboratory system according to claim 1, wherein the workbench is a pivotable workbench integrated into the housing of the laboratory system (Robinson teaches the workbench 162/172/180 as pivoting; Fig. 1-5).
As to claim 4, Robinson teaches the laboratory system according to claim 3, wherein the workbench is adapted to pivot to the outside of the housing together with a pivotable housing component for the workbench being able to pivot while items arranged on the workbench remain on the workbench during and after pivoting (Robinson teaches the workbench 162/172/180 as pivoting; Fig. 1-5).
As to claim 6, Robinson teaches the laboratory system according to claim 4, wherein the pivotable housing component is a pivotable multi-part housing component and the workbench is a multi-part workbench, wherein each part of the multi-part housing component is pivotable to the outside of the housing together with a part of the workbench (Robinson teaches the workbench 162/172/180 as pivoting; Fig. 1-5. Multiple parts are pivoting and moving independently, and alternatively, multiple regions/components are moving/pivoting).
As to claim 8, Robinson teaches the laboratory system according to claim 1, wherein the laboratory system further comprises a screen for providing the operator with detailed information about the condition of each sample container and its biological sample to be processed by the one or more laboratory instrument units, wherein the screen is a man-machine interface (Robinson teaches screen 150; [243-245] Fig. 1).
As to claim 14, Robinson teaches the laboratory system according to claim 1, wherein the laboratory system comprises at least one drawer provided in the proximity of the workbench, wherein the drawer is adapted to provide container caps for the sample container, manipulation devices to be used by the operator for manipulating the biological sample and/or the sample container, and/or a waste bin (Robinson teaches a drawer 142/146; Fig. 3, 5 [160, 249]).
As to claim 16, Robinson teaches the laboratory system according to claim 1, wherein the input-output slot comprises an automated door mechanism providing the operator access to said at least one sample container arranged in the input-output slot (The examiner notes that the slot is not positively recited and what it includes does not further define the structure of the system).
As to claim 18, Robinson teaches the laboratory system according to claim 1, wherein the input-output slot provides access to a single sample container (The examiner notes that the slot is not positively recited and what it includes does not further define the structure of the system. However, Robinson teaches a slot 120 that is capable of providing access to a single container; Figs. 1-5).
As to claim 19, Robinson teaches the laboratory system according to claim 1, wherein the input-output slot comprises a confirmation means for providing the operator with a possibility for providing a feedback to the control unit regarding said sample container determined by the control unit as not in the condition to be processed by the one or more laboratory instrument units (The examiner notes that the slot is not positively recited and what it includes does not further define the structure of the system. However, Robinson teaches screen 150; [243-245] Fig. 1).
As to claim 20, Robinson teaches the laboratory system according to claim 1, wherein the input-output slot comprises a sensor means for determining the presence of at least one sample container in the input-output slot, the sensor means comprising at least one of a light barrier sensor, a camera, a physical switch sensor, or a contact sensor (The examiner notes that the slot is not positively recited and what it includes does not further define the structure of the system).
As to claim 22, Robinson teaches the laboratory system according to claim 1, wherein the control unit comprises an application software for receiving sample information from an identification means by reading a sample container identifier provided on said sample container associated with the contained biological sample by the identification means and transmitting information to the application software (Robinson teaches a controller which would have software; [182] Fig. 31. Robinson; [413, 496]. Robinson also teaches identification; [79, 80, 181, 242, 244]).
As to claim 23, Robinson teaches the laboratory system according to claim 1, wherein the transport means is a conveyor means adapted to transport several sample containers in a row from the sample container input station to the one or more laboratory instrument units, to the sample container input-output station and/or to the sample container output station (Robinson teaches a transport conveyor 650 which transports samples in a row such that each sample moves from the input to the lab instrument and to the input/output or output; Figs. 5-6 [165, 178, 204, 209-212]).
As to claim 25, Robinson teaches the laboratory system according to claim 1, wherein the sample container input-output station is adapted to contain up to 20 containers (Robinson teaches station 120 capable of containing various numbers of containers; Figs. 1-5).
As to claim 27, Robinson teaches the laboratory system according to claim 1, wherein the sample container input station is configured to receive different sample container types (Robinson teaches station 120 capable of receiving various container types [159, 164, 165, 166]; Figs. 1-5).
As to claim 28, Robinson teaches the laboratory system according to claim 1, wherein the laboratory system is an analytical, pre-analytical or post-analytical processing system (The examiner notes that the recited limitations related to intended use of the system. Robinson teaches various units in the device that perform a process including moving, agitating, locating, and incubating; [160]. Robinson teaches detecting; [208]. Robinson also teaches detectors; [215, 229, 278, 296] 810, 1918/1920, Fig. 9, 31, 35, 41).
As to claim 29, Robinson teaches the laboratory system according to claim 1, wherein said one or more laboratory instrument units provided within the housing are configured to execute analytical, pre-analytical or post-analytical processing steps on said biological sample (The examiner notes that the recited limitations related to intended use of the system. Robinson teaches various units in the device that perform a process including moving, agitating, locating, and incubating; [160]. Robinson teaches detecting; [208]. Robinson also teaches detectors; [215, 229, 278, 296] 810, 1918/1920, Fig. 9, 31, 35, 41).
As to claim 31, Robinson teaches a method for processing at least one biological sample provided in a sample container by means of a laboratory system according to claim 1, the method comprising at least the steps of: providing at least one sample container with a biological sample into the sample container input station; determining whether said biological sample and/or said sample container is in a condition to be processed by the one or more laboratory instrument units, by means of the control unit; if said biological sample and/or said sample container is in a condition to be processed by the one or more laboratory instrument units, providing said sample container to the one or more laboratory instrument units for executing processing steps on said biological sample; and if said biological sample and/or said sample container is not in a condition to be processed by the one or more laboratory instrument units, providing said sample container to the sample container input-output station for manipulation of said biological sample and/or said sample container by the operator on the workbench of the laboratory system (Robinson teaches processing a sample using the system of claim 1; see claim 1 above).
“If” the sample/container is in a condition to be processed or “if” the sample/container is not in a condition to be processed does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the method beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Martinell Gispert-Sauch et al (US 20170023561; hereinafter “Martinell”).
As to claims 9-11, Robinson teaches the laboratory system according to claim 8 (see above), where the screen is provided above the flat portion of the workbench, and where the screen is mounted in front of the operator positioned at the workbench (see claim 8 above). 
Robinson does not specifically teach the screen is swivel-mounted on the housing by means of an articulated arm connected to the housing.  However, Martinell teaches the analogous art of a laboratory system (Martinell; Fig. 1, Title) with a screen is swivel-mounted on the housing by means of an articulated arm connected to the housing (Martinell teaches screen 3 on an articulated swivel arm 3 and attached to the housing; [76, 83] Fig. 1). It would have been obvious to one of ordinary skill in the art to have modified the screen of Robinson to be attached to the housing using an articulated arm as in Martinell because Martinell teaches that the articulated arm allows the operator to receiving information on the screen, and also allows the screen to be folded and unfolded to allow operator interaction (Martinell; [76, 83]).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Johns et al (US 20140305227) and (US 20130128035), where ‘227 teach error section 222 (figure 7), errors [144], where module 214 includes inputs, outputs, and reentry (could be both) in Figures 1 and 4c, and similarly ‘035 shows a workflow in figure 1 with input, output, and reentry, respectively.
	Marty et al (US 20100018330) teaches error processing and decapping, and that drawers that pull out can be for errors 22, 24. Also teaches input 20.
	Wakamiya et al (US 20140295562) teaches a door at the access slot and a sensor at the slot. 	
	Blanton et al (US 20050089443) teaches carriers that have errors are retruned to load/unload station 16a, and a hinged door 14; Fig. 3a [100].
	Varma et al (US 20200311219) teaches input-output 120, 114/116 outut, 110/112 input; [122-124], Fig. 7. Varma teaches a conveyor shuttle 300a-b, and a housing; Fig. 3, [136, 168].
	Self et al (US 20100126286) teaches teaches input controls 244 and reject outputs 246, where these could jointly be input/output, where these occur at point 106; Fig. 1, 2, [95, 100]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798